     AlanL. Martini, SB No. 77316
     Marc G. Cowden, SB No. 169391
 2   SHEUERMAN, MARTINI, TABAR!, ZENERE & GARVIN
     A Professional Corporation
 3   1033 Willow Street
     San Jose, California 95125
 4   Telephone (408) 288-9700
     Facsimile (408) 295-9900
 5   Email: amartini@smtlaw.com
     mcowden@smtlaw.com
 6
     Attorneys for Defendants
 7   CALIFORNIA FORENSIC MEDICAL
     GROUP, INC.; CHRISTINA KAUPP
 8
 9                                   UNITED STATES DISTRICT COURT

10                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

11                                            SAN JOSE DIVISION

12
13   ESTATE OF MARK VASQUEZ PAJAS, SR.,                       ) Case No.: 16-cv-00945 BLF
     et al.,                                                  )
14                  Plaintiffs,                               )STIPULATION FOR WAIVER OF COSTS
                                                              )IN EXCHANGE FOR WAIVER OF RIGHT
15   V.                                                       )TO APPEAL AND ORDER THEREON
                                                              )
16   COUNTY OF MONTEREY et al.,                               )
                                                              )
                             Defendants.                      )
17
     ________________ )
18

19          Plaintiffs ESTATE OF MARK VASQUEZ PAJAS, SR., deceased, by and through

20   ROSEMARY LOPEZ, as Administrator; ROSEMARY LOPEZ; YVETTE PAJAS; MARK PAJAS,

21   JR.; JANEL PAJAS; XAVIER PAJAS and Defendants, CALIFORNIA FORENSIC MEDICAL
22   GROUP, INC. and CHRISTINA KAUPP, by and through their counsel of record, hereby stipulate to

23   the terms and conditions on this stipulation and jointly request that the court enter its Order at the

24   end of this docwnent.

25           WHEREAS, the Court entered Judgment in favor of Defendants CALIFORNIA FORENSIC

26   MEDICAL GROUP, INC. and CHRISTINA KAUPP and against Plaintiffs ESTATE OF MARK

27   VASQUEZ PAJAS, SR., deceased, by and through ROSEMARY LOPEZ, as Administrator,

28
                                                          1
     Case No. 5: l 6-cv-00945 BLF -
     STIPULATION FOR WAIVER OF COSTS IN EXCHANGE FOR WAIVER OF RIGHT TO APPEAL AND ORDER
     THEREON
     ROSEMARY LOPEZ; YVETTE PAJAS; MARK PAJAS, JR.; JANEL PAJAS; XAVIER PAJAS

 2   on February 20, 2019; and

 3           WHEREAS, Defendants filed their Bill of Costs on March 6, 2019; and

 4           WHEREAS, Plaintiffs have a right to appeal the Court's Judgment before the Comi of

 5   Appeals .

 6           THEREFORE, the paiiies agree as follows:

 7           Plaintiffs agree to waive their right to all appealable issues arising in and from this action,

 8   including but not limited to the February 20, 2019 Judgment in exchange for Defendants' waiver of

 9   all claims for costs arising from this litigation, including those in their Bill of Costs filed March 6,

10   2019.

11           IT IS SO STIPULATED.

12   Dated: March 19, 2019                                    HADSELL STOMER & RENICK LLP

13
                                                              By:-- - - - - - - - - -
14                                                                Dan Stormer
                                                                  Lori Rifkin
15                                                                Jordyn Bishop
                                                                  Shaleen Shanbhag
16                                                                Attorneys for Plaintiffs

17   Dated: March 19, 2019                                    SHEUERMAN, MARTINI, TABARI,
                                                                     ZE~RE & G't~IN            .
18
                                                                            f-ah,/_/ /d
                                                                                       1
                                                              By:
19                                                                  Alan. Martini
                                                                    Marc G . Cowden
20                                                                  Attorneys for Defendants
                                                                    CALIFORNIA FORENSIC
21                                                                  MEDICAL GROUP, INC.
                                                                    AND CHRISTINA KAUPP
22
                                                      ORDER
23
             Upon good cause being shown as set fmih in the stipulation of counsel for the paiiies, the
24
     Court hereby adopts the stipulation.
25
             PURSUANT TO STIPULATION, IT IS SO ORDERED.
26
     Dated: _ _ _ _ _ _ _ _ __
27                                                            BETH LABSON FREEMAN
                                                              United States District Judge
28
                                                          2
     Case No. 5: 16-cv-00945 BLF -
     STIPULATION FOR WAIVER OF COSTS IN EXCHANGE FOR WAIVER OF RIGHT TO APPEAL AND ORDER
     THEREON
